Title: Adriaan van Zeebergh to John Adams: A Translation, 25 July 1782
From: Zeebergh, Adriaan van
To: Adams, John




25 July 1782

Sir

I have the honor of enclosing to your excellency the considerations we discussed yesterday.
By clarifying my ideas and those of my city regarding the differentiating articles in the treaty plan between the two republics, I hope this can contribute in some way toward a good compromise on a point that, if I am not mistaken, we agree on entirely in principle.
I am delighted to have this opportunity to express to your excellency the respect with which I have the honor to be, sir, your very humble and very obedient servant

A: Van Zeebergh

